EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Patrick Duplessis on April 16, 2021.  The application has been amended as follows:
	IN THE CLAIMS:
In claim 11, lines 26-27, the recitation “the outer element of the joint assembly” has been replaced with - - an outer element of the joint assembly - -.
REASONS FOR ALLOWANCE
Claims 1, 2, 5-11, 13-18, 22, 23, 24, 27 and 28 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a joint assembly for a multi-axis guiding device for an instrument, comprising: first and second guiding elements that are arranged concentrically, and that are, at least sectionally, spherically shaped; wherein the first and second guiding elements are integrally manufactured; wherein the first and second guiding elements are pivotably coupled to one another; wherein the first and second guiding elements are configured such that an outer contact surface of the first guiding element contacts an inner contact surface of the second guiding element; wherein either: (i) the outer contact surface of the first guiding element is provided with a plurality of knobs forming a nubby contact surface, and the inner contact surface of the second guiding element is smooth to allow smooth movement of the nubby contact surface of the first guiding element relative to the inner contact surface of the second guiding element; or (ii) the inner contact surface of the second guiding element is provided with a plurality of knobs forming a nubby contact surface, and the outer contact surface of the first guiding element is smooth to allow smooth movement of the nubby contact surface of the second guiding element relative to the outer contact surface of the first guiding element- wherein the first guiding element forms a central element and the second guiding element forms an intermediate element; wherein the joint inter alia, a third guiding element that forms an outer element; and wherein the first, second, and third guiding elements are arranged concentrically and integrally manufactured; a guiding shaft that is coupled to first guiding element of the joint assembly and that forms a linear guide for the instrument; and a first pivot actuator for a first pivot axis that is coupled to the second guiding element of the joint assembly, a second pivot actuator for the second pivot axis that is coupled to an outer element of the joint assembly, wherein the first pivot actuator is coupled via a transmission axis to the second guiding element, and wherein the transmission axis extends through the outer element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL D YABUT/Primary Examiner, Art Unit 3656